Case 19-02093-MBK          Doc 25   Filed 10/16/19 Entered 10/16/19 15:04:23           Desc Main
                                    Document     Page 1 of 1


                                 UNITED STATES BANKRUPTCY COURT
                                      DISTRICT OF NEW JERSEY
                                         U.S. COURTHOUSE
                                        402 E. STATE STREET
                                    TRENTON, NEW JERSEY 08608

Hon. Michael B. Kaplan                                                     609-858-9360
United States Bankruptcy Judge



                                                            October 16, 2019



David B. Grantz
dgrantz@meyner.com
Counsel for Bank of America



Re:     High Brass Land Holdings, LLC v. Sky Manor Airport, et al., Adv. Pro. No. 19-02093
        In re High Brass Land Holdings, LLC, Case No. 19-25217


Dear Counsel,

        The Court is in receipt of your correspondence. The Court is cognizant of your client’s

disinclination to participate in mediation but opted to enter the mediation order notwithstanding

since our local rules provide for presumptive mandatory mediation of all adversary proceedings

for all claims and all parties. D.N.J. LBR 9019-2(a). The Court refers you to D.N.J. LBR 9019-

2(a)(3), which further provides that parties seeking to be excluded from the mediation process may

file a motion to be excused from participation.

                                                    Sincerely,




Cc:     Filed on CM/ECF
